Citation Nr: 1452759	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-27 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease (DJD).  

2.  Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2014, a Central Office hearing was held before the undersigned; a transcript is associated with the record.  At the hearing, additional evidence was submitted with a waiver of RO initial consideration.

The Veteran had also filed a notice of disagreement with the denial of service connection for left knee and left thumb disabilities.  A statement of the case (SOC) was issued in September 2012.  The record does not reflect that the Veteran perfected his appeal in the matters by submitting a substantive appeal (and an unappealed April 2013 rating decision granted service connection for left thumb scars).  Accordingly, the matters of service connection for left knee and left thumb disabilities are not before the Board.  

The Veteran had been represented by The American Legion; however, he revoked the designation of The American Legion as the representative, and appointed Veterans of Foreign Wars of the United States to represent him.  See August 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

The record suggests that the pertinent medical evidence in the record is incomplete.  The Veteran has reported that he received VA treatment for his claimed disabilities at the Lake City, Gainesville and Tampa VA medical facilities since 1985 to the present.  (Notably, the record includes a July 2000 report of VA hip X-ray; however, the clinical records in connection with this X-ray study is not available for review.)  He also testified that he received an employment physical in 2000 in connection with his employment at a pipe company and has received private treatment from Dr. Dickson.  Complete and updated records of any VA and private treatment the Veteran has received for his claimed disabilities are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

The Veteran also testified that he receives Social Security Administration (SSA) disability benefits for his hip and lower back.  The record does not show that SSA records have been sought.  Any related medical records existing are constructively of record, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Review of the record also suggests that there is conflicting evidence as to whether the Veteran's claimed lumbar spine disability is related to injuries in service.  A September 2010 VA examiner opined that the Veteran's lumbar condition was not caused by a service related injury because the medical records do not show a chronic lumbar condition since his service separation (there is no VA examination or opinion as to the left hip).  An October 2012 statement from a private chiropractor includes the opinion that the Veteran's back and left lower extremity disabilities started as a result of a fall in service (the left hip reportedly was fractured, untreated and undiagnosed for a very long time.)  Accordingly, another examination to secure medical nexus opinion and reconcile the conflicting opinions is necessary.  Further, as the Veteran has submitted a favorable nexus opinion (without rationale) as to the left hip claim, the Board finds that the "low threshold" standard as to when an examination to secure an adequate nexus opinion is required is met for this issue, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the providers of any additional evaluations or treatment he has received for his lumbar spine and left hip disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to specifically include complete records from the VA medical facilities in Lake City, Gainesville and Tampa from 1985 to the present, a report of his 2000 employment physical from the pipe company and complete records from Dr. Dickson.)  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.

2.  The AOJ should obtain for the record any (and all) medical records considered in connection with the Veteran's claim for SSA disability benefits (and a copy of any SSA determination in the matter).  If no such records exist, it should be so noted in the record (with explanation) and the Veteran should be so advised.

3.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his lumbar spine and left hip disabilities.  His claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each lumbar spine and left hip disability entity found.

(b)  Please identify the likely etiology for each lumbar spine and left hip disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the disability is directly related to the Veteran's service, including his documented complaints of back pain in service and his claimed fall from a ladder leading to a guard tower?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the low back treatment in service, the Veteran's reports of continuous/recurring lumbar spine and left hip symptoms since service, the September 2010 opinion of the VA examiner and the October 2012 opinion of the private chiropractor (expressing, with rationale provided, agreement or disagreement with each opinion).  The explanation should also reflect consideration of the Veteran's reports of in-service injury and post service continuity of complaints and symptoms (and include reasoning for any rejection of the reports as not credible).

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the Matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



